AMENDMENT NO. 24 TO PARTICIPATION AGREEMENT AMONG AEGON/TRANSAMERICA SERIES FUND, INC., TRANSAMERICA LIFE INSURANCE COMPANY, AUSA LIFE INSURANCE COMPANY, INC., PEOPLES BENEFIT LIFE INSURANCE COMPANY, TRANSAMERICA OCCIDENTAL LIFE INSURANCE COMPANY AND TRANSAMERICA LIFE INSURANCE AND ANNUITY COMPANY TRANSAMERICA LIFE INSURANCE COMPANY OF NEW YORK Amendment No. 24 to the Participation Agreement among AEGON/Transamerica Series Fund, Inc., (the "Fund"), Transamerica Life Insurance Company ("Transamerica"), AUSA Life Insurance Company, Inc. ("AUSA Life"), Peoples Benefit Life Insurance Company ("Peoples"), Transamerica Occidental Life Insurance Company ("TOLIC"), Transamerica Life Insurance and Annuity Company ("TALIAC") and Transamerica Life Insurance Company of New York ("TONY") dated July 1, 1992, as amended ("Participation Agreement"). WHEREAS, Transamerica, has registered or will register certain variable annuity contracts (the "Policies") under the Securities Act of 1933; and WHEREAS, Transamerica has, by resolution of its Board of Directors, duly organized and established the Separate Account VA P (the "Account"), as a segregated asset account to receive, set aside and invest assets attributable to net premiums and payments received under the Policies and such Policies will be partly funded by the Fund; and WHEREAS, Transamerica has registered or will register the Account as a unit investment trust under the Investment Company Act of 1940, as amended; and WHEREAS, to the extent permitted by applicable insurance law and regulations, Transamerica intends to purchase shares in one or more of the portfolios of the Fund to fund its contracts on behalf of the Account, as specified in Schedule A attached to this Amendment, as such Schedule A is amended by this Amendment No. 24, and as Schedule A may be amended from time to time; and WHEREAS, the Fund's Board of Directors, at a meeting held on September 9, 2002, approved resolutions to add the following three new portfolios to the Fund to be offered through the Policies: Select+ Conservative, Select+ Aggressive and Select+ Growth & Income. These portfolios will be sub-advised by Union Planters Investment Advisors, Inc.; and WHEREAS, the Fund intends to sell shares of the Portfolio(s) to the Policies at net asset value; and NOW, THEREFORE, IT IS HEREBY AGREED that Transamerica, through its separate account, Separate Account VA P, will purchase and redeem shares issued by the Fund, subject to the terms and conditions of the Participation Agreement. It is also agreed that Schedule A to the Participation Agreement is hereby amended to add the Separate Account VA P to the list of "Accounts;" to add the Flexible Premium Variable Annuity- A to the list of"Policies;" and to add the Select+ Conservative, Select+ Aggressive and Select+ Growth & Income to the list of"Portfolios" of the Fund. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative as of December 2, 2002. TRANSAMERICA LIFE INSURANCE AEGON/TRANSAMERICA SERIES COMPANY FUND, INC. By its authorized officer By its authorized officer By: /s/Larry N. Norman By: /s/John K. Carter Larry N. Norman John K. Carter Title: P resident Title: Vice President, Secretary and General Counsel AUSA LIFE INSURANCE PEOPLES BENEFIT LIFE INSURANCE COMPANY, INC. COMPANY By its authorized officer By its authorized officer By: /s/Larry N. Norman By: /s/Larry N. Norman Larry N. Norman Larry N. Norman Title: Vice President Title: ExecutiveVice President TRANSAMERlCA OCCIDENTAL LIFE TRANSAMERlCA LIFE INSURANCE INSURANCE COMPANY AND ANNUITY COMPANY By its authorized officer By its authorized officer By: /s/Priscilla I. Hechler By: /s/Priscilla I. Hechler Priscilla I . Hechler Priscilla I . Hechler Title: Assistant Vice President and Title: Assistant Vice President and Assistant Secretary Assistant Secretary TRANSAMERlCA LIFE INSURANCE COMPANY OF NEW YORK By its authorized officer By: /s/Ronald L. Ziegler Ronald L. Ziegler Title: Vice President AMENDED SCHEDULE A Effective December 2, 2002 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: Separate Account VA B Separate Account VA BNY Mutual Fund Account Separate Account VA A Separate Account VA C Separate Account VA D Retirement Builder Variable Annuity Account AUSA Life Insurance Company, Inc. Separate Account C Peoples Benefit Life Insurance Company Separate Account V Legacy Builder Variable Life Separate Account AUSA Series Life Account AUSA Series Annuity Account Transamerica Occidental Life Separate Account VUL-3 Separate Account VA E Separate Account VA F Transamerica Occidental Life Separate Account VUL-4 Transamerica Occidental Life Separate Account VUL-5 Transamerica Life Insurance and Annuity Company on behalf of its Separate Account V A-8 Separate Account VA J Transamerica Occidental Life Separate Account VUL-6 TA PPVUL 1 Separate Account K Separate Account H Separate Account G Separate Account VA-2LNY Separate Account V A-2L Separate Account VL A AES Private Placement VA Separate Account Separate Account VA L Separate Account VA P Policies: Transamerica Landmark Variable Annuity AUSA Landmark Variable Annuity The Atlas Portfolio Builder Variable Annuity Transamerica EXTRA Variable Annuity Transamerica Access Variable Annuity Retirement Income Builder II Variable Annuity AUSA & Peoples- Advisor's Edge Variable Annuity Peoples- Advisor's Edge Select Variable Annuity Legacy Builder Plus AUSA Financial Freedom Builder Transamerica Elite Privilege Select Variable Annuity Estate Enhancer Variable Life TransSurvivor Life Variable Universal Life TransMark Optimum Choice Variable Annuity AMENDED SCHEDULE A (continued) Policies (continued): TransUltra® Variable Universal Life AUSA Freedom Elite Builder AUSA Premier Variable Annuity Immediate Income Builder II Premier Asset Builder Variable Annuity TransAccumulator VUL cv AUSA Freedom Wealth Protector Advantage V Retirement Income Builder Variable Annuity Retirement Income Builder III Variable Annuity Dreyfus Advisor Advantage Variable Annuity Dreyfus Access Advantage Variable Annuity Dreyfus/Transamerica Triple Advantage® Variable Annuity (NY) Dreyfus/Transamerica Triple Advantage® Variable Annuity Transamerica Variable Life Advisor's Edge Select Private Placement Transamerica Preferred Advantage Variable Annuity Flexible Premium Variable Annuity- A Portfolios: AEGON/Transamerica Series Fund, Inc. AEGONBond Alger Aggressive Growth Aggressive Asset Allocation American Century International American Century Income & Growth BlackRock Large Cap Value BlackRock Mid Cap Growth BlackRock Global Science & Technology Capital Guardian Global Capital Guardian U.S. Equity Capital Guardian Value Clarion Real Estate Securities Conservative Asset Allocation Dreyfus Mid Cap Dreyfus Small Cap Value Federated Growth & Income Gabelli Global Growth GE U.S. Equity Great Companies - America sm Great Companies - Globaf Great Companies- Technology sm J.P. Morgan Enhanced Index Janus Balanced Janus Global Janus Growth Janus Growth II Jennison Growth LKCM Capital Growth LKCM Strategic Total Return Marsico Growth MFS High Yield Moderate Asset Allocation Moderately Aggressive Asset Allocation Munder Net50 PBHG/NWQ Value Select AMENDED SCHEDULE A (continued) Portfolios: AEGON/Transamerica Series Fund, Inc. (continued) PBHG Mid Cap Growth PIMCO Total Return Protected Principal Stock Salomon All Cap Select+ Aggressive Select+ Conservative Select+ Growth & Income T. Rowe Price Dividend Growth T. Rowe Price Equity Income T. Rowe Price Growth Stock T. Rowe Price Small Cap Third A venue Value Transamerica Equity Transamerica Convertible Securities Transamerica Growth Opportunities Transamerica Money Market Transamerica U.S. Government Securities Transamerica Value Balanced Value Line Aggressive Growth Van Kampen Active International Allocation Van Kampen Asset Allocation Van Kampen Emerging Growth Van Kampen Money Market
